Citation Nr: 1140016	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for gastroesophageal reflux disease for the period since March 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in St. Petersburg, Florida, subsequently took jurisdiction of this case.  

In a February 2011, the Board issued a decision in which it assigned an initial 10 percent rating for the service-connected gastroesophageal reflux disease for the period from September 29, 2004, until March 18, 2008.  The Board remanded the claim of entitlement to an increased rating for gastroesophageal reflux disease for the period since March 18, 2008.  

FINDINGS OF FACT

1.  The Veteran failed to report to a VA examination scheduled in July 2011.  The Veteran has not shown good cause for her failure to report to the VA examination.  

2.  The remaining evidence of record does not show that the Veteran's service-connected gastroesophageal reflux disease results in persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSION OF LAW

Since March 18, 2008, the criteria for a disability rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.113, Diagnostic Code 7346 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).  To the extent applicable, there has been substantial compliance with the Board's February 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's contemporaneous VA outpatient treatment records.  In addition, and as discussed in greater detail below, the Veteran was scheduled for, but failed to report to, a VA examination.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Further, for disabilities for which service connection was established and an evaluation assigned prior to the assertion of a claim seeking a higher rating, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 
 
As the Veteran's last compensation examination was in August 2007, the AOJ scheduled another VA examination for July 21, 2011 to obtain evidence as to the current severity of her service-connected gastroesophageal reflux disease.  Indeed, an April 2011 AOJ letter notified her that an examination would be scheduled by the nearest medical facility and advised the Veteran that her appearance at the examination was necessary for VA to adjudicate her claim seeking an increased rating for gastroesophageal reflux disease.  Moreover, she was advised that if she could not appear at the examination or wanted the examination rescheduled she should contact the medical facility "as soon as possible."  She was further advised of the consequences for failing to report to the examination without good cause, including the possibility that her claim could be denied.  Finally, she was provided examples of what constituted "good cause."  While the actual notice scheduling the examination is not of record, the Board presumes that the medical center properly discharged its official duties in good faith.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The Veteran has not contended otherwise.  

The medical center indicated that the Veteran failed to report for the July 12, 2011, VA examination.  In a letter received by the AOJ on August 26, 2011, the Veteran asked for another examination and stated that she was unable to attend due to a back and hip disability which prevented her from being able to get out of bed.  

The Board is sympathetic that the Veteran was unable to attend due to a health problem.  However, the Board does not understand why she chose to notify the AOJ over one month after the examination.  There is no indication in the record that she was hospitalized or that she was otherwise prevented from contacting the VA medical facility and asking that the examination be rescheduled prior to the date of examination.  As such, the Board finds that good cause has not been shown for her failure to report to the VA examination as scheduled.  See 38 C.F.R. § 3.655(a) (2011).  

Service connection for gastroesophageal reflux disease has been in effect since September 2004.  While the Veteran appealed the initial rating assigned, the Board, in its February 2011 decision, granted a 10 percent rating from September 2004 to March 2008.  The Board remanded the issue of the appropriate rating since March 2008 since the evidence of record was insufficient to make a determination on the claim.  As such, this is not an original claim.  Instead, it is one in which the Veteran is seeking an increased rating for a previously service-connected disability.  Cf. Turk v. Peake, 21 Vet. App. 565 (2008).  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 , as appropriate.  38 C.F.R. § 3.655(a) (2011). 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a). When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

As noted above, when a claimant fails to appear for a scheduled reexamination pursuant to a claim for an increased rating, 38 C.F.R. § 3.655(b) mandates that the claim be denied, unless the appellant has good cause for his failure to appear.  As no such good cause has been shown, the claim must be denied.  Furthermore, as the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Even if the claim were considered an original claim and adjudicated based on the evidence of record, the weight of the evidence remains against the claim for increase.  In this respect, the AOJ obtained contemporaneous VA outpatient treatment records for the period from March 18, 2008 to present.  Those records only contain isolated references to the service-connected gastroesophageal reflux disease.  For instance, a July 2010 record described the Veteran's gastroesophageal reflux disease as "stable."  A March 2011 record indicates that the Veteran was on aciphex through her private doctor and that such "relieves her GERD".  

The Veteran's service-connected gastroesophageal reflux disease has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  Gastroesophageal reflux disease is not among the listed conditions of the Ratings Schedule.  The RO has assigned a rating by analogy in this case.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). 

Under diagnostic code (DC) 7346 (hiatal hernia), a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2010).  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent disability rating, though of less severity.  Id.  

Here, as noted, since March 18, 2008, the record is essentially devoid of evidence in support of the claim.  The VA outpatient treatment records only show a condition that is stable when treated with prescribed medication.  They do not describe any persistently recurrent epigastric distress, dysphagia, pyrosis, or regurgitation.  Nor do the records describe any substernal arm or shoulder pain or otherwise indicate that the condition is productive of considerable impairment of health.  As such, the criteria for a rating in excess of 10 percent have not been met.  

The Board emphasizes that, in the future, a claim for an increased rating for this disability may be considered, among other things, an allegation of a worsening in disability.  At present, however, there is no basis upon which to grant the benefit sought on appeal.  



ORDER

Since March 18, 2008, a rating in excess of 10 percent for gastroesophageal reflux disease is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


